EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Seafarer Exploration Corp. (the “Company”) on Form 10-Q for the period endedJune 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher Gilcher, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. section1350 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 18 , 2009 By: /s/ Christopher Gilcher Christopher Gilcher Chief Financial Officer (Principal Financial Officer)
